
	
		I
		111th CONGRESS
		1st Session
		H. R. 2958
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Terry (for
			 himself, Mr. Platts,
			 Mr. Paul, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the accountability provisions of part A of title
		  I of the Elementary and Secondary Education Act of 1965, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Education Flexibility
			 Act of 2009.
		2.Amendments to
			 ESEA
			(a)Limited English
			 proficient studentsSection 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended—
				(1)in paragraph
			 (2)(C)—
					(A)in clause (vi), by
			 striking and at the end;
					(B)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(viii)at the State’s
				discretion on a case-by-case basis, may not include the performance of any
				limited English proficient student if—
								(I)the student has
				not been enrolled for 3 full school years in an elementary school or secondary
				school in the State; and
								(II)the parents of the student, and the school
				administrator or team of educators designated by the student’s school for
				making limited English proficiency placement and assessment decisions, agree
				that such an exclusion is educationally appropriate for the
				student.
								;
					(2)in clause (ii) of
			 paragraph (2)(I), by inserting is subject to paragraph
			 (3)(C)(xvi), after except that the 95 percent requirement
			 described in this clause;
				(3)in paragraph
			 (3)(C)—
					(A)in clause (xiv),
			 by striking and at the end;
					(B)in clause (xv), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(xvi)notwithstanding
				clause (ix)(III), at the State’s discretion on a case-by-case basis, not
				include any limited English proficient student if—
								(I)the student is
				enrolled in his or her first full school year in an elementary school or
				secondary school in the State; and
								(II)the parents of the student, and the school
				administrator or team of educators designated by the student’s school for
				making limited English proficiency placement and assessment decisions, agree
				that such an exclusion is educationally appropriate for the
				student.
								;
				and
					(4)in paragraph (7),
			 by adding at the end the following: Notwithstanding the preceding
			 sentence, a State plan may provide for the exclusion from such annual
			 assessment of English proficiency of any limited English proficient student if
			 (A) the student is enrolled in his or her first full school year in an
			 elementary or secondary school in the State; and (B) the parents of the
			 student, and the school administrator or team of educators designated by the
			 student’s school for making limited English proficiency placement and
			 assessment decisions, agree that such an exclusion is educationally appropriate
			 for the student.
				(b)Consideration of
			 graduation rates in AYPClause (vi) of section 1111(b)(2)(C) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is
			 amended by inserting , except that, at the discretion of the State, such
			 graduation rates may include (I) any student who has exceptional circumstances
			 and graduates from secondary school with a regular diploma in not more than 5
			 years, (II) any qualified child with a disability (as that term is defined in
			 paragraph (3)(C)(11)) who graduates from secondary school with a regular
			 diploma before attaining an age established by State law, and (III) any
			 qualified child with a disability (as that term is defined in paragraph
			 (3)(C)(11)) who satisfies such alternative challenging academic content and
			 achievement standards as the State may establish for the child to complete
			 secondary school in a reasonable period of time after in the
			 standard number of years.
			(c)Children with
			 disabilitiesSubsection (b) of section 1111 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311) is amended—
				(1)in subparagraph
			 (B) of paragraph (1), by striking The academic standards and
			 inserting Subject to paragraph (11), the academic
			 standards;
				(2)in clause (i) of
			 paragraph (2)(C), by striking applies the same high standards
			 and inserting subject to paragraph (11), applies the same high
			 standards;
				(3)in clause (i) of
			 paragraph (3)(C), by striking be the same academic assessments
			 and inserting subject to paragraph (11), be the same academic
			 assessments; and
				(4)by adding at the
			 end the following:
					
						(11)Children with
				disabilities
							(A)Relation to
				IEPSubject to the requirements of subparagraphs (B) and (C),
				with respect to a qualified child with a disability, a State plan may provide
				for modification of the challenging academic content standards and challenging
				student academic achievement standards required by paragraph (1)(A), the high
				standards of academic achievement described in paragraph (2)(C)(i), and the
				yearly student academic assessments described in paragraph (3), to align such
				standards and assessments with the child’s individualized education
				program.
							(B)Parental
				consentA State plan may not
				provide for modification pursuant to subparagraph (A) of any standard or
				assessment unless the parents of the child involved agree that such
				modification is educationally appropriate for the child.
							(C)Progressively
				higher level of instructionIn the case of a qualified child with a
				disability who has a significant cognitive impairment, but not a severe
				cognitive impairment, any modification pursuant to subparagraph (A) of any
				standard or assessment applicable to the child shall continue to require a
				progressively higher level of instruction each year to achieve graduation with
				a regular diploma or an alternative State-established diploma leading toward
				graduation with a regular diploma or an alternative State-established
				diploma.
							(D)Rule of
				constructionThis paragraph shall not be construed to give rise
				to any new right under the Individuals with Disabilities Education Act, to
				expand the definition of a child with a disability under that Act, or to
				otherwise affect any provision of that Act.
							(E)DefinitionsIn
				this paragraph:
								(i)The term
				individualized education program has the meaning given to such
				term in section 602 of the Individuals with Disabilities Education Act.
								(ii)The term
				qualified child with a disability means a child who receives
				services under the Individuals with Disabilities Education Act and has been
				certified by a licensed health care professional or a multidisciplinary team
				(established in accordance with State guidelines and including a licensed
				health care professional) as a child with severe or significant cognitive
				impairment that prevents learning consistent with the child’s age
				group.
								.
				(d)Local
			 development of assessmentsParagraph (3) of section 1111(b) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) is
			 amended by adding at the end the following:
				
					(E)Local
				development of assessments
						(i)In
				generalNotwithstanding subparagraphs (A) and (C)(i), a State
				educational agency may authorize a local educational agency, or school, in the
				State to develop and implement the student academic assessments required by
				this paragraph with respect to the students served by the local educational
				agency or school, respectively.
						(ii)Same
				assessmentSubject to paragraph (11), any assessment developed
				and implemented by a local educational agency or school pursuant to this
				subparagraph shall be the same academic assessment used to measure the
				achievement of all children served by the local educational agency or school,
				respectively.
						(iii)State
				responsibilityIf a State educational agency chooses to authorize
				a local educational agency, or school, in the State to develop and implement
				assessments pursuant to this subparagraph, the State educational agency shall
				be responsible for demonstrating in the State plan that each such assessment
				complies with the requirements of this
				paragraph.
						.
			(e)Multiple
			 assessments
				(1)In
			 generalParagraph (3) of section 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) (as amended by
			 subsection (d)) is amended by adding at the end the following:
					
						(F)Rule of
				constructionNotwithstanding subparagraph (A), this paragraph
				shall not be construed to prohibit the development and implementation of the
				student academic assessments required by this section through the use of
				multiple assessments of high technical quality integrated into a school’s
				curriculum and distributed throughout the course of the school
				year.
						.
				(2)Participation
			 requirementClause (ii) of section 1111(b)(2)(I) (20 U.S.C.
			 6311(b)(2)(I)) (as amended by subsection (a)(2)) is amended by inserting
			 , and shall be a 75 percent annual average requirement in a case in
			 which the school implements academic assessments for purposes of paragraph (3)
			 through the use of multiple assessments integrated into a school’s curriculum
			 and distributed throughout the course of the school year before the
			 close parenthesis at the end.
				(f)Highly qualified
			 special education and rural teachersSection 9101(23)(B)(ii) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(23)(B)(ii))
			 is amended as follows:
				(1)By striking or at the end of
			 subclause (I), redesignating subclause (II) as (III) and inserting the
			 following new subclause after subclause (I):
					
						(II)at the discretion of the State, in the case
				of a special education teacher or a teacher in a rural school, by passing such
				a rigorous State academic subject test in any 1 subject in which the teacher
				teaches if, with respect to each other academic subject in which the teacher
				teaches, the teacher works in close consultation, either in-person or through
				high-quality distance education or consultation, with another teacher who is
				highly qualified in such other academic subject;
				or
						.
				(2)By inserting
			 before the closing parentheses in clause (i) or, at the option of the
			 State, a rigorous academic subject matter teaching curriculum and institutional
			 skill assessments (as determined by the State’s education commissioner)
			 developed by a public or private university.
				(g)Social studies
			 treated as core academic subjectParagraph (11) of section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended by
			 striking “and geography” and inserting “geography, and social studies”.
			(h)Competence in
			 science and social studies treated as competence in
			 subdisciplinesParagraph (23)
			 of section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801) is amended by striking “and” at the end of subparagraph (B), by
			 striking the period at the end of subparagraph (C) and inserting “; and”, and
			 by adding at the end the following new subparagraph:
				
					(D)shall be determined under this paragraph by
				treating demonstrated competence in general science or social studies as
				competence in the subdisciplines of general science and social studies,
				respectively
					.
			3.Study on the
			 adequacy of ESEA funding
			(a)StudyThe Comptroller General of the United
			 States (in this section referred to as the Comptroller General)
			 shall conduct a study to determine for each of school years 2001–2002,
			 2002–2003, 2003–2004, 2004–2005, 2005–2006, 2006–2007, and 2007–2008 the
			 following:
				(1)The amount of
			 costs incurred by local educational agencies and schools as a result of efforts
			 to comply with the provisions of part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
				(2)The amount of
			 funds received by local educational agencies and schools under such part
			 A.
				(b)Regular
			 educational expensesIn making a determination of costs under
			 subsection (a)(1), the Comptroller General shall exclude educational costs that
			 would be incurred by local educational agencies and schools irrespective of
			 efforts to comply with the provisions of part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
			(c)SamplesThe
			 Comptroller General shall make sample determinations under paragraphs (1) and
			 (2) of subsection (a) for—
				(1)at least 1 local
			 educational agency and 1 school in a rural area in each State; and
				(2)at least 1 local
			 educational agency and 1 school in an urban area in each State.
				(d)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall submit a report to the Congress on the results of the study
			 conducted under this section.
			(e)Subsequent study
			 and reportsThe Comptroller
			 General shall conduct a study, for each school year after the 2005–2006 school
			 year, to determine the costs and funds described in subsection (a) for such
			 year. The report of each such study shall be submitted to the Congress not
			 later than 1 year after the close of the school year to which the study
			 relates.
			4.Measuring
			 individual student academic achievementThe Elementary and Secondary Education Act
			 of 1965 is amended by adding the following at the end of subpart 4 of part A of
			 title VI and by making the necessary conforming changes in the table of
			 contents:
			
				6165.Measuring
				individual student academic achievementA State may choose to demonstrate adequate
				yearly progress under this subpart by utilizing individual growth models to
				measure individual student progress from grade to grade if the State meets all
				of the following requirements:
					(1)The State system contains strong privacy
				protections and measures to prevent the labeling of students.
					(2)The State system includes measures to meet
				the academic progress benchmarks established under NCLB to reach the universal
				goal of 100 percent student proficiency by 2014.
					(3)The State system includes both annual or
				multiple yearly assessments of high technical quality and academic merit as
				primary measurements of student academic progress.
					(4)The State data system meets minimum
				standards, which will be established by the Secretary to ensure high data
				quality, including the ability to match test records of individual students
				from year to year and the ability to measure growth at the classroom and school
				level.
					(5)In the case of a student who is one or more
				full grade levels behind his or her classmates, as determined by the State in
				accordance with the State’s grade-level academic standards, the State has a
				plan in place to bring the student up to age-appropriate grade level learning
				within three years through targeted interventions chosen by the State, and the
				plan has been approved at the start of each of the three applicable school
				years by one or both of the student’s parents.
					(6)The State system recognizes individual
				student GPA as a factor in reporting student progress.
					States
				utilizing individual growth models may, in the case of a student who is
				determined by the State to be one or more full grade levels behind his or her
				classmates, count the student as meeting adequate yearly progress requirements
				for up to three years as long as the student is meeting the annual
				State-established goals for individual student progress that are designed to
				bring the student up to age-appropriate grade level learning within three years
				through appropriate targeted interventions.6166.Accurate
				identification of schools needing improvement
					(a)In
				generalFor purposes of
				determining adequate yearly progress under this subpart, schools shall be
				graded on the following grading scale:
						(1)Grade A+: Schools achieving 100 percent of
				the factors that make up adequate yearly progress.
						(2)Grade A: Schools achieving 90–99 percent of
				such factors.
						(3)Grade B: Schools achieving 80–89 percent of
				such factors.
						(4)Grade C: Schools achieving 70–79 percent of
				such factors.
						(5)Grade D: Schools achieving only 60–69
				percent of such factors.
						(6)Grade F: Schools achieving 59 percent or
				less of such factors.
						(b)Awards and
				school improvement measuresThe following awards and school improvement
				measures shall apply to schools based on the grade each school receives on the
				above school improvement grading scale:
						(1)A+ schools shall receive greater
				flexibility in the use of title I funds provided to their school with the
				transferability percentage increased from 50 percent to 75 percent
				flexibility.
						(2)A schools shall have flexibility to utilize
				Federal funds to help boost achievement for specific sub-groups not making
				adequate yearly progress including for additional teacher development and any
				other interventions the school deems appropriate.
						(3)B
				schoolsAfter two years of
				not making AYP, the district shall choose the interventions from those allowed
				under section 1116 of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6316) that are appropriate to help the school improve its performance as
				quickly and effectively as possible.
						(4)C
				schoolsAfter two years of not making AYP, the district in
				consultation with the State shall choose the appropriate interventions from
				those allowed section 1116 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6316) to help the school improve its performance as quickly and
				effectively as possible.
						(5)D
				schoolsAfter two years of not making AYP, the district and State
				shall choose the appropriate interventions from those allowed under section
				1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) to
				help the school improve its performance as quickly and effectively as
				possible.
						(6)F
				schoolsAfter two years of not making AYP, the State shall choose
				the appropriate interventions from those allowed under section 1116 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) to help the
				school improve its performance as quickly and effectively as possible.
						(c)Schools making
				AYPIn the case of schools
				graded B, C, D, or F, States and school districts, coordinating as
				appropriately required for each grade level in this section, may choose to
				implement any, all, or none of the school improvement measures currently
				available under section 1116 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6316) for schools not making AYP for 3–5 years without the
				school being identified “in need of improvement” or as needing corrective
				action.
					(d)Schools not
				making AYPIn the case of
				schools graded B, C, D, or F which fail to progress beyond their initial grade
				level for three consecutive years, such schools shall be subject to the current
				school improvement measures that apply to schools that have not made AYP for
				three years as defined in the State’s plan under section
				1111(b)(2).
					.
		5.Comparison of
			 statewide report cardsSection
			 1111(h)(6) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(6)) is amended—
			(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
			(2)by inserting after
			 subparagraph (B) the following:
				
					(C)Additional
				informationIn addition to
				the information that parents may request under subparagraph (A), a school that
				receives funds under this part shall provide, to each individual parent,
				student progress report cards referred to in this subsection in addition to
				report cards showing the schoolwide and statewide progress of students as
				required by this subsection. States shall include on the student progress
				report cards the grade of the school the individual student attends, as
				identified from the school improvement grading scale in section 6166. States
				shall also include on schoolwide and statewide progress report cards the
				State’s performance on the National Assessment of Educational Progress (NAEP)
				in the academic subject areas required to be reported. An explicit side-by-side
				comparison is not required and each State may choose the format in which
				information is presented if the NAEP scores are
				included.
					.
			
